CHANGE IN CONTROL AGREEMENT BETWEEN «Name» AND PILGRIM’S PRIDE CORPORATION 1. Certain Definitions 1 2. Employment Period 2 3. Terms of Employment 2 4. Termination of Employment 4 (a) Death or Disability 4 (b) Cause 5 (c) Good Reason 6 (d) Notice of Termination 6 (e) Date of Termination 7 5. Obligations of the Company upon Termination 7 (a) Termination by Executive for Good Reason; Termination by the Company Other than for Cause or Disability 7 (b) Death or Disability 8 (c) Cause; Other than for Good Reason 8 (d) Expiration of Employment Period 8 6. Non-Exclusivity of Rights 9 7. Full Settlement; No Mitigation 9 8. Costs of Enforcement 9 9. Certain Additional Payments by the Company 9 10. Restrictions on Conduct of Executive 11 (a) General 11 (b)Definitions 12 (c) Restrictive Covenants 13 (d) Enforcement of Restrictive Covenants 14 11. Arbitration 14 12. Successors 15 13. Miscellaneous 15 (a) Governing Law 15 (b) Captions 15 (c) Amendments 15 (d) Notices 15 (e) Severability 16 (f) Withholding 16 (g) Waivers 16 (h) Status Before and After Effective Date 16 CHANGE IN CONTROL AGREEMENT AGREEMENT by and between Pilgrim’s Pride Corporation, a Delaware corporation (the "Company") and «Name» ("Executive"), dated as of «DateSigned» (the "Agreement"). The Board of Directors of the Company (the "Board") has determined that it is in the best interests of the Company and its shareholders to assure that the Company will have the continued dedication of Executive, notwithstanding the possibility, threat or occurrence of a Change in Control (as defined below) of the Company.
